Opinion of the court.
Kirkpatrick C. J.
The plaintiff below brings this action upon a note of hand, made by one James Stewart to Jacob Clawson, alleging that Clawson assigned it to one Robert Thomson, in these words, to wit, “ For value rec’d I assign this note to Rob’t Thomson, and stand security till paid” and that Robert Thomson afterwards assigned it to the said plaintiff, in these words, to wit, “ I assign the within note to David Gustin, and don’t stand security, if never paid.” It turned out, upon the trial, by the confession of Gustin, himself, that Claivsonh&d endorsed the note in blank, and that he, Gustin, after it came into his hands, had written, over his name, the above special assignment, with warranty.
It is true, that the mere endorsement of the name on negotiable paper is sufficient, and the assignee may fill up the assignment in the usual form, but he can do no more; he can insert no special covenant or undertaking, because, in the course of business, the endorsement imports none such ; and if he do so, not only is the assignment void, but he also is guilty, if not of a direct forgery, yet of a fraudulent attempt, upon which the law frowns, and which conveys to him no interest.
The judgment intended to be brought up by this certiorari, seems to be that which was entered against the defendant, Jacob Clawson, and his bail; but as the justice has sent up, also, the original judgment against Clawson, *948himself, and that appears to be founded upon fraud, if forgery:
Let it be reversed, and the whole proceeding founded upon it, be set aside.
Southard J.
I agree to reverse. It appears, by the papers, that the special assignment, written by Gustin, over, Clawson’s *name, was totally unauthorized by Claw-son ; that this special assignment was necessary to bind Clawson to pay, the law not having been complied with, so as to bind an endorser ; and that although there was a special promise to pay, laid both before and after the assignment, provided he could not get the money of the maker; yet there was no proof of any effort to get the money, of the maker, nor of the promise as laid.
Judgment reversed.